 

Exhibit 10.6

AMENDMENT NO. 1
TO THE
BAR HARBOR BANKSHARES
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

            WHEREAS, effective as of January 1, 2003, Bar Harbor Bankshares
adopted the Bar Harbor Bankshares Supplemental Executive Retirement Plan (the
"Grandfathered Plan") for the purpose of providing deferred compensation for a
select group of management or highly compensated employees; and

            WHEREAS, it is desirable that Bar Harbor Bankshares amend the
Grandfathered Plan to cease additional benefit accruals under the Grandfathered
Plan and to make the Grandfathered Plan relate solely to deferred compensation
that was both earned and vested prior to January 1, 2005, so that the
Grandfathered Plan will be treated as a grandfathered plan that is exempt from
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended.

            NOW, THEREFORE, the Grandfathered Plan is amended as follows

            (1) Effective as of January 1, 2005, Section 2.1 of the
Grandfathered Plan is amended to read as follows:

            2.1 "Accrued Benefit" shall mean the monthly retirement benefit
which a Participant is entitled to receive under the Plan if the payment of his
or her benefit commences prior to his or her Normal Retirement Date, as set
forth in Section A.3 of Annex A; provided, however, that Accrued Benefit shall
not exceed the monthly retirement benefit which was both earned and vested by
the Participant prior to January 1, 2005 under the terms of the Plan.

            (2) Effective as of January 1, 2005, Section 2.12 of the
Grandfathered Plan is amended to read as follows:

            2.12 "Normal Retirement Benefit" shall mean the monthly retirement
benefit which a Participant is entitled to receive if the payment of his or her
benefit commences on or after his or her Normal Retirement Date, as set forth in
Section A.2 of Annex A; provided, however, that Normal Retirement Benefit shall
not exceed the monthly retirement benefit which was both earned and vested by
the Participant prior to January 1, 2005 under the terms of the Plan.

            (3) Effective as of January 1, 2005, the last paragraph of Section
4.3 of the Grandfathered Plan is amended to read as follows:

            If an eligible Participant ceases to be a Disabled Participant, the
Participant’s Disability Retirement Benefit shall cease. Thereafter, if the
Participant subsequently becomes eligible to receive a Normal Retirement
Benefit, an Early Retirement Benefit or a Vested Deferred Benefit, then the
number of months during which such Normal Retirement Benefit, Early Retirement
Benefit or Vested Deferred Benefit is payable shall be reduced so that the
Present Value of such adjusted Normal Retirement Benefit, Early Retirement
Benefit or Vested Deferred Benefit shall equal the excess (if any) of: (a) the
Present Value of the unadjusted Normal Retirement Benefit, Early Retirement
Benefit or Vested Deferred Benefit payable under the Plan; reduced by (b) the
Present Value of the amounts previously received by the Participant as a
Disability Retirement Benefit from the Plan.

            (4) Effective as of January 1, 2005, a new Section 12.7 is hereby
added to the Grandfathered Plan to read as follows:

            12.7 Compliance With FDI Act.

            Notwithstanding anything herein contained to the contrary, any
payments to a Participant by the Company, whether pursuant to this Plan or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act ("FDI Act"), 12 U.S.C. Section
1828(k), and any regulations promulgated thereunder.

Dated this             day of            , 20    .

 

 

Witness:                                     BAR HARBOR BANKSHARES

_______________________    By__________________________
                                                        Title: Chairperson

 

            Pursuant to Section 11.1 of the Grandfathered Plan, the participants
in the Grandfathered Plan hereby unanimously consent to the adoption of this
Amendment No. 1 to the Grandfathered Plan.



 



________________________        Date:   _______________
Joseph M. Murphy

 



________________________         Date: _______________
Dean S. Read



 

 ________________________         Date: _______________
Gerald Shencavitz

 

 